Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  November 09, 2016

The Court of Appeals hereby passes the following order:

A17D0140. WILLIAM A. ACREE v. THE STATE.

         On November 14, 2014, the trial court entered an order revoking William A.
Acree’s first-offender probation for committing the new offense of kidnapping. On
August 18, 2016, Acree filed an application seeking discretionary review of that
order. We dismissed the application as untimely. See Case No. A17D0053,
dismissed September 14, 2016. Acree has now filed a second application seeking
discretionary review of the same order. He asks us to accept his out-of-time
application because his right to file a timely application was frustrated by ineffective
assistance of counsel. We, however, have no authority to grant the relief that Acree
seeks.
         Pursuant to OCGA § 5-6-39 (a) (5), this Court may grant an extension of time
for filing an application for discretionary appeal. Gable v. State, 290 Ga. 81, 84 (2)
(a) (720 SE2d 170) (2011). The request for an extension, however, “must be made
before expiration of the period for filing as originally prescribed or as extended by
a permissible previous order.” OCGA § 5-6-39 (d); see also Gable, 290 Ga. at 84-85
(2) (a). Acree’s request for an extension comes nearly two years after entry of the
order he wishes to appeal. The request is therefore untimely.
         In Gable, the Supreme Court noted that an appellate court “may excuse
compliance with a statutory requirement for appeal only where necessary to avoid or
remedy a constitutional violation concerning the appeal” in a criminal case. 290 Ga.
at 85 (2) (b). Acree contends that his frustrated appeal due to ineffective assistance
of counsel is such a constitutional violation. But a probation revocation proceeding
is “not a stage of the criminal prosecution”; accordingly, a probationer has only a
limited due process right to counsel, rather than an absolute Sixth Amendment right
to representation, at a revocation hearing. Banks v. State, 275 Ga. App. 326, 328 (620
SE2d 581) (2005). Whether Acree was constitutionally entitled to counsel at the
revocation hearing, and—if so—whether that right was violated, are matters “first
required to be considered by the trial court” following the procedure set forth in In
the Interest of B. R. F., 299 Ga. 294, 298-299 (788 SE2d 416) (2016) (holding that
this Court should have dismissed out-of-time application for appeal in parental rights
termination case and “the juvenile court must make the initial determination whether
an indigent parent is entitled to file an out-of-time application for discretionary
review to remedy ineffective assistance of counsel if that parent was entitled to
appointment of counsel as a matter of due process”). Thus, we have no authority to
permit an out-of-time discretionary appeal at this juncture.
      Accordingly, this untimely application is hereby DISMISSED for lack of
jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            11/09/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.